Citation Nr: 0621514	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from September 1963 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).

The veteran asserts that he has PTSD as the result of 
traumatic experiences in Vietnam.  He reports that his 
stressors occurred while aboard the U.S.S. Arnold J. Isbell 
and U.S.S. Preble from 1964 to 1967.  The U.S.S. Preble in 
particular was regularly under a general quarters alert, 
which indicated the constant threat of combat.  The veteran 
states that the ship was involved in coastal bombardments and 
was fired upon by the enemy.  He was stationed in tight 
quarters below the waterline during these alerts and never 
knew whether the ship would be hit and flooded with water.  
At night, the ship was near the coast of Vietnam to conduct 
search and rescue missions for downed pilots under constant 
threat of combat.

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  Thus, records need only 
imply the veteran's participation (i.e., to not controvert 
the veteran's assertion that he was present at the events 
that his unit experienced, which are established by the 
evidence of record.).  See also Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002).

An October 2003 private psychological medical report reflects 
a diagnosis of PTSD based on the veteran's reported 
experiences in Vietnam, as noted above.  However, a July 2004 
fee-based VA examination report reflects a diagnosis of mild 
generalized anxiety disorder.  The examiner gave the opinion 
that the veteran's symptoms did not meet the criteria for 
PTSD.  The Board finds that a remand of the case is necessary 
in order to reconcile these differing opinions.

The RO should arrange for the veteran to undergo VA 
examination for the purpose of determining whether the 
veteran does in fact have PTSD that is related to his period 
of service in Vietnam and claimed in-service stressors.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) are fully 
complied with and satisfied.  The veteran 
should specifically be told what is 
required to substantiate the claim of 
service connection for PTSD.  
Additionally, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claim.  He should be advised with regard 
to the criteria for an award of a 
disability rating and an effective date.  
See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After associating with the claims 
file all available evidence received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a psychiatric examination.  
The examiner should review 


the claims file, paying particularly 
close attention to the October 2003 and 
July 2004 examination reports.  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If a PTSD diagnosis is 
appropriate, the examiner should identify 
the specific stressors underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's claimed in-service 
stressors.  The examination report should 
include a complete rationale for all 
expressed opinions.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

